Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Double Patenting
2.	The previous rejections of the claims on the grounds of non-statutory non-provisional anticipatory-type double patenting are withdrawn in response to amended claims filed on 5/23/2022.

Claim Rejections
3.	The previous rejections of the claims under 35 UC 102 and 35 USC 103 are withdrawn in response to amended claims filed on 5/23/2022.

Allowable Subject Matter
4.	Claims 1, 4-8, 11-16, 18-20 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 8, and 15 are directed towards a method, non-transitory CRM, and system that includes/performs the operations of at least “identifying, in a set of map tile vector data, a plurality of map tiles that comprise a particular map feature; rasterizing vector data of each map tile of the plurality of map tiles to generate respective mask images, each mask image comprising a segment of pixels distinguishing the respective instance of the particular map feature from other pixels of the mask image; identifying geo-reference data of each map tile of the plurality of map tiles; retrieving, for each identified geo-reference data of each map tile of the plurality of map tiles, a corresponding aerial image that captures a geography specified by the geo- reference data; pairing each mask image with the corresponding aerial image of the map tile from which the mask image was generated, training a machine learned model using the pairs of mask images and corresponding aerial images to determine a probability that a pixel in an aerial image corresponds to an instance of the particular map feature, receiving a particular aerial image comprising a plurality of pixels; predicting, for each pixel of a set of pixels of the plurality of pixels of the particular aerial image, a probability that the pixel corresponds to the particular map feature, 2 identifying a subset of pixels of the set of pixels, each pixel in the subset of pixels having a predicted probability that is greater than or equal to a threshold probability of corresponding to the particular map feature; and determining a bounded geometry enclosing at least a portion of the identified subset of pixels”.
  	The cited and considered prior art, specifically those cited and relied upon in the previous Office action(s), fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 8, and 15 is allowed.
	Claims 4-7, 11-14, 16 and 18-20 are allowed for being dependent upon allowed base claims 1, 8, and 15.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664